Title: William Stephens Smith to John and Abigail Adams, 8 August 1786
From: Smith, William Stephens
To: Adams, John,Adams, Abigail


     
      My dear Sir
      London Tuesday 8th. of August 1786
     
     We were pleased by the receipt of yours of the 5th. inst. from Harwich, to find that your jaunt to that period and place had proved so agreable, you have our earnest wishes for its continuance. But we have been apprehensive since, that the fine Sun and fair Brieze which invited you on board in the morning, forsook you before, you had crossed the Channel. At this place, the after part of the day lowered, and it closed with light gusts and some rain, which continued thro, the night and part of Sunday, from this we were prevented from going to Church as usual, but our Prayers for your safety were equally fervent and as for Sermons, we had enough agreable to former allowance to last us a month, for we seated ourselves like sober people in the drawing room and read 4. Inclosed I send you a Letter from Mr. Rutledge of Charlestown South Carolina, introducing Doctor Moyes. He dined with us yesterday in Company with Dr. Price, Mr. Hartley and Major Langborne. The Day passed very agreable the two Philosophers were much pleased with each other and their conversation entertaining and instructive. They left us between 9 and ten. Very shortly after I was beat at a game of Chess—by the dear Lady you desire your Love to, she returns it with all the warmth of an honest heart. There has nothing new transpired since your departure. Margaret Nicholson is still in confinement and furnishes Paragraphs and Prints. His Majesty is highly applauded for his presence of mind and humanity on the occasion, and the Prince of whales is said to have discovered great filial affection, in the expedition with which he flew to congratulate his Royal Father, on his escape. This shews his goodness of heart, and must encrease (if possible) that public admiration which has been exccited by his other virtues. A Card in the general advertiser of this Morning after Stating the general joy which pervades all ranks of People and the numberless addresses which are preparing to be presented, say’s, let us add our mite to the general Joy. We rejoice that his Majesty’s Life has been preserved amidst a host of enemies, both open and secret. May his future reign enable him to forget the national calamities of late years in the full enjoyment of peace and happiness and every Comfort, that a good Citizen can wish a good King.
     So my good madam you were seated in a tolerable good House—with 3 Cups—at the breakfast table, with water in abundance—&c &c—but why did you bring in the memento mori—the burying ground and Church. I recollect when I was at that same house, I walk’d in that burying Ground and visited that Church, but thought more of you and your Dear Daughter than of either. But it has come to a happy period and I am contented and pleased. I sometimes wish for her sake, more Company and amusement. For myself, I wish for no other while I can please and amuse her. She is every thing I can wish in a Companion. If she was a little fonder of talking She would exceed the rest of her sex too much perhaps. We miss you and Papa very much and count the hours untill you return. You astonish us, thwice 7 Miles you say he appeard on the Back of Johns Horse, and did he Live? Well there is no Knowing what a body can do, before they try. On your return if the experiment should extend to twice 14, we’ll both get hobby horses and Canter to Pain’s Hill while you two Lady’s are diverting yourselves in the Chariot with our bouncing &c. &c. Poor Esther sigh’d, and repeated the first verse in the Chapter of Lamentation. It was in unison with your feelings, and No. 16 Wimpole Street about the same moment echoed something we could not tell what. But we must not indulge it, for this greif according to Sr. John Falstaff . . . and is a terrible thing—adieu heaven bless you. My dear Abbey joins me in Love to you and Pappa. I am yours jointly and seperately I have made such a jumble of this that I can scarcely with any grace bring in the name of
     
      W. S. Smith
     
    